Exhibit 10.3

 

[g133581kmi001.gif]

 

Banc of America Leasing & Capital, LLC

 

Equipment Security Note Number 70001

 

This Equipment Security Note No. 70001, dated as of June 25, 2010, (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 21379-70000 dated as of June 25, 2010 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Stellaris LLC (“Co-Borrower”) and James Construction Group, L.L.C.
(“Co-Borrower”) (each a Co-Borrower herein, together referred to as
“Borrower”).  All capitalized terms used herein and not defined herein shall
have the respective meanings assigned to such terms in the Master Agreement. If
any provision of this Equipment Note conflicts with any provision of the Master
Agreement, the provisions contained in this Equipment Note shall prevail.
Borrower hereby authorizes Lender to insert the serial numbers and other
identification data of the Equipment, dates, and other omitted factual matters
or descriptions in this Equipment Note.

 

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity.  All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever.  Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

 

1.                          Equipment Financed; Equipment Location; Grant of
Security Interest.  Subject to the terms and provisions of the Master Agreement
and as provided herein, Lender is providing financing in the principal amount
described in Section 2 below to Borrower in connection with the acquisition or
financing of the following described Equipment:

 

Quantity

 

Description

 

Serial Number

 

Cost

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

 

 

$

10,000,000.00

 

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

A

 

37110 Highway 30

 

Geismar

 

Ascension

 

Louisiana

 

70734

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement.  Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.                          Payments.  For value received, Borrower promises to
pay to the order of Lender, the principal amount of $10,000,000.00, together
with interest thereon as provided herein.  This Equipment Note shall be payable
by Borrower to Lender in 60 (sixty) consecutive monthly, installments of
principal and interest (the “Payments”) commencing on July 29, 2010 (the
“Initial Payment”) and continuing thereafter through and including June 29, 2015
(the “Maturity Date”) (collectively, the “Equipment Note Term”).  Each Payment
shall be in the amount provided below, and due and payable on the same day of
the month as the Initial Payment set forth above in each succeeding payment
period (each, a “Payment Date”) during Equipment Note Term.  All interest
hereunder shall be calculated on the basis of a year of 360 days comprised of 12
months of 30 days each.  The final Payment due and payable on the Maturity Date
shall in any event be equal to the entire outstanding and unpaid principal
amount of this Equipment Note, together with all accrued and unpaid interest,
charges and other amounts owing hereunder and under the Master Agreement.

 

(a)  Interest Rate.  Interest shall accrue on the entire principal amount of
this Equipment Note outstanding from time to time at a fixed rate of four and
12/100 percent (4.12%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the date hereof until
the principal amount of this Equipment Note is paid in full, and shall be due
and payable on each Payment Date.

 

(b)  Payment Amount.  The principal and interest amount of each Payment shall be
$184,707.25.

 

1

--------------------------------------------------------------------------------


 

3.                                      Prepayment.  Borrower may prepay all
(but not less than all) of the outstanding principal balance of this Equipment
Note on a scheduled Payment Date occurring after one (1) year from the date
hereof upon 30 days prior written notice from Borrower to Lender, provided that
any such prepayment shall be made together with (a) all accrued interest and
other charges and amounts owing hereunder through the date of prepayment, and
(b) a prepayment charge calculated as follows: two percent (2.0%) of the amount
prepaid during months thirteen (13) through twenty-four (24), one percent (1.0%)
of the amount prepaid during months twenty-five (25) through thirty-six (36),
and no prepayment penalty thereafter; provided, however, that, if any prepayment
of this Equipment Note is made following an Event of Default, by reason of
acceleration or otherwise, the prepayment charge shall be calculated based upon
the full original Equipment Note Term.

 

4.                          Borrower Acknowledgements.  Upon delivery and
acceptance of the Equipment, Borrower shall execute this Equipment Note
evidencing the amounts financed by Lender in respect of such Equipment and the
Payments of principal and interest hereunder.  By its execution and delivery of
this Equipment Note, Borrower:

 

(a)                    reaffirms of all of Borrower’s representations,
warranties and covenants as set forth in the Master Agreement and represents and
warrants that no Default or Event of Default under the Master Agreement exists
as of the date hereof;

 

(b)                   represents, warrants and agrees that: (i) the Equipment
has been delivered and is in an operating condition and performing the operation
for which it is intended to the satisfaction of Borrower; (ii) each item of
Equipment has been unconditionally accepted by Borrower for all purposes under
the Master Agreement and this Equipment Note; and (iii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower or any Guarantor since March 31, 2010;

 

(c)                    authorizes and directs Lender to advance the principal
amount of this Equipment Note to reimburse Borrower or pay Vendors all or a
portion of the purchase price of Equipment in accordance with Vendors’ invoices
therefor, receipt and approval of which are hereby reaffirmed by Borrower; and

 

(d)                   agrees that Borrower is absolutely and unconditionally
obligated to pay Lender all Payments at the times and in the manner set forth
herein.

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Co-Borrower: STELLARIS LLC

 

 

 

By:

/s/ Cristina Foley

 

 

By:

Primoris Services Corporation (fka Primoris

 

 

 

 

Corporation), its Member

Printed Name:

Cristina Foley

 

 

 

 

 

 

By:

/s/ Alfons Theeuwes

Title:

Vice President

 

 

 

 

 

 

Printed Name:

Alfons Theeuwes

.

 

 

 

 

 

 

 

Title:

Sr. Vice President

.

 

 

 

 

 

 

 

 

Co-Borrower: JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

 

 

 

Printed Name:

Peter J. Moerbeek

.

 

 

 

 

 

Title:

Manager

.

 

2

--------------------------------------------------------------------------------

 